Citation Nr: 1449043	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of deviated septum with septorhinoplasty.

2.  Entitlement to service connection for bilateral Eustachian tube dysfunction. 

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an initial compensable evaluation for trivial mitral and tricuspid regurgitation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to July 2008. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In addition to these matters currently on appeal, the Veteran also perfected an appeal as to the issue of service connection for allergic rhinitis.  However, during the pendency of the appeal, in a November 2011 rating decision, the RO granted service connection for allergic rhinitis and assigned a non-compensable evaluation effective August 1, 2008.  As this represents a full grant of the benefit sought, the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not timely expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
In its July 2014 informal hearing presentation, the Veteran's representative raised the issue of an increased evaluation for allergic rhinitis.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of an initial compensable evaluation for trivial mitral and tricuspid regurgitation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of deviated septum with septorhinoplasty are related to service. 

2.  The Veteran does not have bilateral Eustachian tube dysfunction. 

3.  The Veteran does not have sinusitis.


CONCLUSIONS OF LAW

1.  Residuals of deviated septum with septorhinoplasty were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Eustachian tube dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in April 2008, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  At the time he filed his claims, the Veteran signed a "Revised BDD VCAA Notice" indicating that he had no other information or evidence to give VA to substantiate his claims.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided notice regarding assignment of disability ratings.  Thereafter, the claims were reviewed and the RO issued the August 2008 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations.  The reports of these examination reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate and thorough evaluation of the Veteran, and rendered  appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R.  
§ 3.159(c)(4), 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has declined to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2014).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Residuals of Deviated Septum with Septorhinoplasty

As to the claim for service connection for deviated septum with septorhinoplasty, service treatment records show that the Veteran underwent septorhinoplasty in April 1995 and was seen on multiple occasions during service for follow-up.  On VA examination in May 2011, the VA examiner noted that there was documentation of poor surgical attempt to correct a deviated nasal septum and very significant bony spurring and residual cartilaginous deflection of the nasal septum which would predispose one to nasal congestion, mild allergy, head cold, and atmospheric conditions.  The examiner also found that such surgery could be related to the headaches, of which the Veteran complained.  

Based on the evidence, the Board finds that service connection for residuals of deviated septum with septorhinoplasty is warranted.  The VA examiner's opinion is clear that the Veteran current suffers from residuals of his surgery and that his current residuals (including headaches) are directly related to surgery.  Affording the Veteran all benefit of the doubt, the Board finds that service connection is granted. 

Sinusitis and Eustachian Tube Dysfunction  

The Veteran essentially asserts that he has sinusitis and Eustachian tube dysfunction  related to service.   

The Veteran was afforded an examination in April 2008.  Upon evaluation of the Veteran, the examiner indicated that there was no diagnosis with regard to the claim for Eustachian tube dysfunction as there was no pathology to render a diagnosis.  

The Veteran was provided another VA examination in May 2011.  As to the Veteran's contention that he had scarring on his eardrum, the examiner noted that he did not find any such scarring on evaluation that day.  Although the examiner found that there was Eustachian tube blockage with flare-ups of sinusitis, he noted that there was no underlying chronic sinusitis especially based on CT scan.  He also found that while the Veteran had acute infections involving the sinuses, this could not be verified beyond speculation.  The examiner added that the frequency of occurrence of the infections (two to three times a year) was consistent with ordinary upper respiratory infections.   

Based on the evidence, the Board finds that service connection for Eustachian tube dysfunction and sinusitis is not warranted.  While the Veteran was noted to have Eustachian tube blockage, there was no indication of dysfunction.  The VA examiners have specifically excluded a diagnosis of Eustachian tube dysfunction.  Likewise, although the examiner indicated flare-ups of sinusitis, it is clear that the  characterization was to describe a symptom and not to provide a diagnosis.  In providing a diagnosis, the examiner explicitly noted that the Veteran had upper respiratory infections and no underlying chronic sinusitis as demonstrated on technical testing (e.g. CT scan).  Thus, the Veteran does not currently have either of these disabilities as demonstrated by the VA examinations.  See supra McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for these claimed disabilities is not warranted.  

The Veteran, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question as to whether the Veteran currently has  Eustachian tube dysfunction or sinusitis is a complex medical question unlike testimony as to his experiencing a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine the diagnosis of these two disabilities.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render such a complex finding.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experiences, he is not competent to provide diagnoses of these disabilities as they are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight to the VA examiners' opinions as they were rendered by trained medical professionals and based upon medical testing.  

Based on the foregoing, the preponderance of the evidence is against the Veteran's claims and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b)  (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection is not warranted.


ORDER

Service connection for residuals of deviated septum with septorhinoplasty is allowed.

Service connection for bilateral Eustachian tube dysfunction is denied. 

Service connection for sinusitis is denied.


REMAND

With regard to the claim for an increased evaluation for trivial mitral and tricuspid regurgitation, the Veteran was last afforded an examination May 2011.  In its July 2014 informal hearing presentation, the Veteran's representative stated that the May 2011 examination report was inadequate as it did not accurately reflect the Veteran's symptoms of angina, dizziness, and fatigue.  Accordingly, the Veteran should be afforded a current examination to determine the nature and severity of his disability.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected heart disorder.  The claims folder must be made available to the examiner in conjunction with the examination.  

In accordance with the latest AMIE worksheets for valvular heart disease, the examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of any disability.  All indicated special tests and studies should be accomplished (all results made available to the examining physician prior to the completion of his or her report), to include a laboratory determination of METs by exercise testing, electrocardiogram, echocardiogram, and x-rays. 

With regard to METs testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The examiner must comment on the impact of the service connected disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


